NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10514

                Plaintiff-Appellee,             D.C. No. 4:17-cr-01277-CKJ

 v.

MOISES FERNANDO PASOS-                          MEMORANDUM*
VALENZUELA, a.k.a. Moise Paso-
Valenzuela, a.k.a. Moises Paso-Valenzuela,
a.k.a. Moises Pasos-Valenzuela, a.k.a.
Moises Fernando Pazos-Valenzuela, a.k.a.
Moises Fernando Valenzuela,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Moises Fernando Pasos-Valenzuela appeals from the district court’s

judgment and challenges the 37-month sentence imposed following his guilty-plea


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pasos-Valenzuela first argues that the district court procedurally erred by

failing to explain its denial of his request for a two-level reduction in his offense

level for his role in promptly resolving the charges. He did not raise this objection

below, so we review for plain error. See United States v. Valencia-Barragan, 608

F.3d 1103, 1108 (9th Cir. 2010). The record shows that the court heard and

considered Pasos-Valenzuela’s argument, but was not persuaded that a reduction

was warranted. The court did not plainly err by failing to provide a fuller

explanation, see Rita v. United States, 551 U.S. 338, 356-59 (2007), and Pasos-

Valenzuela has not shown any reasonable probability that it would have imposed a

different sentence if it had done so, see United States v. Dallman, 533 F.3d 755,

762 (9th Cir. 2008).

      Pasos-Valenzuela also contends that the district court procedurally erred by

improperly referencing the 2016 Guidelines as being “pretty favorable” in

comparison with older versions of the Guidelines. Pasos-Valenzuela’s

interpretation of the court’s comments is belied by the record, which contains

nothing to suggest that the court relied on a prior version of the Guidelines to

determine the sentence.

      AFFIRMED.


                                           2                                     17-10514